Citation Nr: 1625704	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter come before the Board of Veterans' Appeals  (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2013, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This matter was previously before the Board in January 2015.  The Board granted an initial rating of 50 percent, but no higher, for the Veteran's service-connected PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted the parties' Joint Motion for Remand (JMR) with respect to the claim at issue and directed that the Board reexamine the evidence of record and issue a new decision.  The matter is ripe for a determination on the merits.

Two other issues (increased rating for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability) were remanded by the Board in its January 2015 decision, but the requested development and readjudication has not yet been accomplished and those matters are not before the Board.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested by chronic sleep impairment, anxiety, depression, irritability or anger, hypervigilance, disturbances of motivation and mood, intrusive thoughts, nightmares, isolation, and difficulty in establishing and maintaining effective work and social relationships; these symptoms were not productive of deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent for PTSD have not been met or approximated for any time period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In May 2013, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issue currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreements with ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided notice regarding the elements of the Veteran's claims currently on appeal, including regarding the assignment of effective dates and assignment of disability ratings, in a July 2009 VCAA notice letter as well as in subsequent rating decisions, statements of the case, and Board decisions.  VA satisfied its duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  After the case returned to the Board pursuant to the JMR, the Veteran and his representative were given notice and a 90-day period to submit additional evidence or argument.  No response was received.  Therefore, there has been no allegation that recent treatment records exist that VA should obtain and consider.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to provide a medical examination and obtain pertinent medical opinions.  In July 2011, VA provided the Veteran with a medical examination with respect to his PTSD.  The examination and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or opinions obtained are inadequate such that he is entitled to further examinations or opinions.

Although it has been more than four years since the last examination, there is no need to remand this case for another examination because there is no objective evidence - nor any lay statements from the Veteran - suggesting that his condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  As noted, the Veteran and his representative were given notice and a 90-day period to submit additional evidence or argument after this case returned from the Court, but no response was received.  Therefore, there has been no recent allegation of a worsening, and prior to the Board's prior 2015 decision, none of the evidence or statements suggested a possible worsening of the condition.  Accordingly, the Board finds that there is no duty to provide another examination, and no further development is required in this case.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Legal Criteria

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  [As an aside, although VA's rating schedule now contemplates DSM-5, which no longer uses GAF scores, the GAF scores assigned in this case were done when DSM-IV was in effect and are therefore probative as to the examiner's assessment of functioning at that point in time.]

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. panic or anger); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his mental health symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

III. Facts

The Veteran has been assigned a 50 percent disability rating for his PTSD throughout the period on appeal.  He contends that his PTSD symptoms include anxiety, depression, irritability, hypervigilance, nightmares, difficulty sleeping, difficulty adapting to stressful situations, memory impairment, disturbances of mood and motivation, and difficulty in establishing effective work and social relationships, so warrant a 70 percent disability rating for the entire rating period on appeal.  The Board disagrees.

In the prior decision, after reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board found that the criteria for an initial evaluation of 50 percent, but no higher, were more nearly approximated for the entire rating period on appeal.  Upon further review of the record, the Board concludes the preponderance of the evidence is against assigning a higher rating.  Taken as a whole, the evidence shows that the Veteran's service-connected PTSD was productive of symptoms commensurate with occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, anxiety, depression, irritability, disturbances of motivation and mood, intrusive thoughts, nightmares, isolation, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

VA Pueblo outpatient clinic records from January 2009 through September 2011 indicate that the Veteran had a history of anxiety, depression, irritability, hypervigilance, nightmares and social isolation.  VA clinic records also indicate that, beginning September 2010, the Veteran has been attending weekly group therapy for PTSD with other veterans on a regular basis.  A review of the Veteran's VA examination and treatment records reveals GAF scores ranging from 47 to 56, a general indication of moderate to serious psychological impairment.

In March 2009, during a mental health medication management assessment, the Veteran presented as an alert, cooperative, fully oriented, casually dressed, clean shaven, pleasant, middle-aged man with decreased hearing acuity.  His affect was mildly anxious, but calming as the exam progressed.  There was no indication of psychosis or organicity.  He denied hallucinations.  Mood was episodically depressed, and he reported he was frequently irritable.  Sleep was noted to be poor with frequent waking and 4-5 hours of sleep.  Interests in home, family, TV, sports, and church were maintained.  The Veteran denied any suicidal or homicidal ideation or plan, though thoughts of death occurred with episodes of depression.  Judgment and insight were adequate. 

PTSD symptoms included arousal, hypervigilance, avoidance, intrusive thoughts, anxiety and depression.  The Veteran was married and had some difficulties at home.  He preferred to be alone and stated his family believes he is paranoid.  He reported always keeping his doors locked and checking them regularly.  He described a heightened state of alert.  He reported being employed full-time, but he spent much of his time away from people.  He reported that he experienced survivor's guilt concerning two friends who died in Vietnam.  He avoided visiting the community where he and his friends grew up even though he has family there. 

In July 2009, the Veteran's treatment records reflected he had sleep difficulties due to recurring dreams of Vietnam experiences.  He also reported significant difficulties in social, occupational and family relationships.  He screened positive for PTSD, denied suicidal ideation, and was under active treatment for PTSD, depression and anxiety.

In September 2009, with treatment, the Veteran showed improvement with depression and was less frequently irritable.  He reported he was sleeping better, but sometimes fitfully. 

In August 2010, the Veteran called and indicated he would like to begin group therapy.  He has continued with regular group therapy since that time.

In September 2010, the Veteran again was evaluated for medication management.  At that time, he reported being more irritable due to recent shoulder surgery, and did not sleep well due to pain.  He reported drinking more and his depressive symptoms had returned.  He became more isolative and withdrawn.  He had stopped medication for depression at the time of surgery.  Again, there was no indication of psychosis or organicity, hallucinations were denied, and mood depressed.  He was more irritable and sleep was fitful.  He continued to show an interest in home, family, TV, sports, and church.  He denied suicidal or homicidal ideation or plan.  Judgment and insight were adequate.

Also in September 2010, the Veteran was seen for possible addiction to OxyContin and hydrocodone, because he had reported he was having nightmares and hallucinating due to the medication.  He explained his circumstances and that he had stopped using it due to the side effects.  He denied any history of substance abuse, to include legal consequences, physical withdrawals, blackouts and relationship issues.

In November 2010, the Veteran reported being less irritable since starting Prozac.  He continued to have some shoulder pain which interfered with restful sleep.  He was planning to medically retire from his job as his shoulder restrictions were permanent at 20 pounds.  He had stopped drinking and had been taking better care of himself.  His depressive symptoms had stopped and he was less isolative and withdrawn.  He reported spending a lot of time working out with his 13 year old 'athlete' grandson whom he raised.

In July 2011, the Veteran was afforded a VA mental health examination which provided the basis for service connection for the Veteran's PTSD and initial disability rating of 30 percent.  At that time, the Veteran reported difficulty falling and staying asleep.  He denied daytime fatigue and napping.  He reported nightmares of being attacked by a bear, as well as about Vietnam and being shot and placed in a body bag.  He reported being up at night to check the locks, and kept his room dark because he felt safer.  He also reported intrusive thoughts and feeling anxious, with panic attacks once or twice per week.  He startled easily and was hypervigilant.  He also stated, "I think that is why I see shadows."  He stated he saw figures moving in his peripheral vision every day, especially at night.  He hears somebody talking to him but is not sure what they are saying.  He prefers to sit in the corner in restaurants.  He avoids crowds and cites that as the reason he does not attend family functions.  He reported being verbally and physically aggressive and his temper could be a problem.  He reported having difficulty focusing and his mind wandered easily.  He denied suicidal or homicidal ideation.  He stated his symptoms impacted his work because he didn't trust people and was irritable.  He denied missing any days of work and denied being late for work.  He felt socially isolated and disconnected from his children.

With respect to his occupational history, the Veteran reported jumping from job to job after returning from Vietnam, initially doing odd jobs.  He worked at Fort Carson for 4 to 5 years but was laid off, was fired from a cement job because he didn't get along with his boss, and worked at night in a warehouse but would see "too many strange shadows" so he was moved to day shift.  He worked for Rocky Mountain Coors for 20 years, and medically retired in December 2010 due to a rotator cuff injury.  He reported he generally related well with his bosses but had occasional conflicts with coworkers.  While he used alcohol heavily from 1972 to 2004, he rarely used it now.  He stated his past alcohol use did not interfere with work performance but did interfere with his relationship with his wife.

The Veteran lived with his wife and son, and spent his days watching his grandson play ball, taking walks and fishing for a hobby.  He reported socializing twice per month.

Based on the reported evidence, the examiner concluded that the Veteran's PTSD symptomatology caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but was generally functioning satisfactorily.  The examiner assigned a GAF score of 56.

In October 2011, the Veteran saw his treating psychiatrist after a one year hiatus, returning for treatment due to nightmares recurring since the funeral of a friend.  However, he continued his sobriety and had been taking better care of himself.  His depressive symptoms had returned "a little", but he was less isolative and withdrawn.  He had been active in group therapy and found it helpful.  The psychiatrist assigned a GAF of 47, and altered his medications.  Upon return 2 weeks later, the issues reported by the Veteran two weeks prior had not improved much.  He also was hurt because his adult children did not listen to his advice and blamed him for 'not being there' when they were young.

In November 2011, the Veteran again presented on mental evaluation as alert, cooperative, fully oriented, casually dressed, short, handsome, clean shaven, and pleasant.  His affect was appropriate to the setting.  There was no indication of psychosis or organicity.  Hallucinations were denied, mood was tense, and he reported being episodically irritable.  His sleep was still punctuated by nightmares.  Weight was stable over the past few months with regular exercise and diet.  Libido was maintained but erectile dysfunction frequent.  Energy, concentration and memory were fair.  Interests in home, family, TV, sports, and church were maintained.  The Veteran denied any suicidal or homicidal ideation or plan, though thoughts of death occur with episodes of depression.  Judgment and insight were adequate.  The Veteran indicated the cyproheptadine caused nausea so it was discontinued, but the venlafaxine was well tolerated but stated he had been 'spacey and forgetful'.  He continued to have troubled sleep and some irritability.  His primary concern was the forgetfulness.  He remained quite anxious in any kind of social setting but attended group therapy weekly and continued to find it helpful.  A GAF of 46 was assigned.

In December 2011, the Veteran submitted evidence to include a psychological impairment assessment and evaluation provided by his representative and completed by his VA treating psychiatrist, Dr. B..  The assessment was used to evaluate the individual's capacity to sustain a particular activity over a normal workday and workweek on an ongoing basis in a competitive work environment.  The questionnaire rated 14 symptoms as either not limiting, mildly limiting, moderately limiting, markedly limiting, or not applicable.

The psychiatrist reported that he assigned the Veteran a GAF of 47 continuously over the period he has been treating the Veteran.  He identified PTSD symptoms of deficiencies in family relations, mood, persistent irrational fears, persistent delusions or hallucinations, difficulty adapting to stressful circumstances, intrusive recollections of traumatic experiences, and unprovoked hostility and irritability.  Most of the Veteran's symptoms were indicated to be mild to moderately limiting, with the exception of two: the ability to work in coordination with or in close proximity to others, and the ability to complete a normal workweek without interruption from symptoms, which were noted as markedly limited.  However, he also reported that the Veteran's prognosis was favorable with continued treatment.

In April 2012, the Veteran returned to his psychiatrist, indicating a recent tornado warning siren really upset him the previous month.  It reminded him of the rocket attack warnings when in Vietnam and triggered a lot of panic.  He reported less troubled sleep since starting the prazosin.  He had a lot of nausea at 100mg of sertraline but has tolerated 50mg okay.  He remained anxious in social settings but weekly group therapy remained helpful.  His medication list was reviewed with the Veteran and the psychologist noted discrepancies under each medication, and that it was not being taken as prescribed. 

The Veteran also reported a panic attack at a ballgame.  "My wife thought I was going to have a heart attack."  The Veteran said he was better after a guy came to ask if he was okay and then asked if he had been in Vietnam.  The Veteran talked about his relationship that he has with his 22-year-old son, stating:  "He is mad at me because he says I was never around for him."  He and his son have no communication and his wife is always protecting and sticking up for him.  The psychiatrist observed that the Veteran was attentive, oriented, with appropriate grooming.  Speech was normal and language intact.  Mood was anxious, and affect was congruent with mood.  The Veteran denied perceptual disturbances.  His thought process was normal and coherent, with no unusual thought content.  The Veteran denied suicidal and homicidal ideation.  The psychiatrist noted that the Veteran appeared to have significant difficulties in social, occupational, and family relations.  He reported struggling to help support his daughter and her child while her husband won't work.  He also helped out his disabled and 'homeless' son who is always complaining the Veteran doesn't do more.  The Veteran's arthritis had been acting up and was a constant frustration.  GAF score remained at 47.

In December 2012, the Veteran's VA treating psychiatrist completed a second psychiatric impairment questionnaire on behalf of the Veteran.  He noted the Veteran's prognosis to be fair with continued treatment.  He again noted deficiencies in mood and family relations, persistent irrational fears and delusions or hallucinations, intrusive recollections, difficulty adapting to stressful circumstances, and unprovoked hostility and irritability.  The psychiatrist noted as markedly limited the ability to work in coordination or proximity to others, or to complete a normal work week without interruption from symptoms.  The twelve other mental activities were checked as either no limitation, mildly limited or moderately limited.

By letter received in March 2013, the Veteran's treating psychiatrist wrote a brief statement saying the Veteran was seen individually and regularly attended group therapy.  He stated, without explanation, that the Veteran was no longer able to work likely due to his PTSD, and that he continued to suffer from anxiety, irritability, sleep disturbance and frightening illusions. 

In May 2013, the Veteran was evaluated by telephone by Dr. R., a private psychologist.  The psychologist had access to the Veteran's psychiatric treatment records from 2009 to 2013, an undated psychiatric letter, and psychiatric impairment questionnaires dated October 2012 and January 2013 by the Veteran's treating psychiatrist.  On mental status examination, he noted the Veteran's abstract thinking appeared intact, with flattened affect, unimpaired level of consciousness, and clear speech.  His attention and concentration for the interview was within normal range, with stream of speech consistent with anxiety and depression.  He was oriented to person and place, with no evidence of formal thought disorder, hallucinations, delusions, or florid or major underlying psychopathology.  He had no suicidal or homicidal thoughts, and demonstrated a reasonable degree of insight into his symptoms.  His overall mental status was significant for flattened affect and visual hallucinations (noted to conflict with preceding statement).  PTSD symptomatology was as previously reported, with the additional symptoms of sexual problems, headaches or dizziness, hopelessness about the future, loss of appetite, increased appetite, and feeling apathetic.  The psychologist assigned a GAF of 45, consistent with moderate to serious interference with social and vocational capacities.  He opined that the Veteran's primary difficulties related to occupational impediment, noted to be moderate to severe for work-related functions, but otherwise rated symptoms in the range of no impairment to moderate impairment.  The psychologist concluded that the Veteran's overall level of psychological disability was moderately-to-markedly impaired, the duration of which was considered to be temporary, but likely to last for more than a year, while psychotropic medications and psychotherapy are used to improve and stabilize his mental state.

In May 2013, the Veteran testified before the undersigned VLJ.  During his hearing, he testified to symptoms which included anger, forgetfulness, flashbacks, nightmares, trouble sleeping and staying asleep, and that he suffered from fatigue due to medication.  He stated he gets angry at people and news events.  He doesn't trust anyone except his wife and some friends, and prefers to stay home for that reason.  He stated he has trouble relating to his family because he was not there for them in the past and it makes him angry.  He continues to feel guilty for surviving while two of his friends were killed in Vietnam.  He stated he believed his symptoms have been consistent since he filed his appeal in July 2009.  When asked by the VLJ what he does on an average day, the Veteran responded that he walks early in the morning when no one is around.  Sometimes he sits outside.  He built a small shack in his yard where he sits and meditates.  He also attends his grandson's ballgames but sits away from the crowds.  He stated he had problems communicating with people.  The Veteran also reported experiencing a panic attack while at a ballgame due to a siren going off.  He also panics when hearing loud noises such as helicopters and fireworks.

In an undated letter, the Veteran's spouse also attested to the Veteran's symptoms over the years.  She described the effect of his PTSD on the family and family relationships, his prior alcohol abuse and that she took the kids and left him because of it, but eventually returned when he promised to change.  She also described how he built his shack and would spend long hours listening to music and isolating.

IV. Analysis

As noted above, the Board previously found that the evidence relevant to the entire initial rating period was at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  

The evidence reflects that the Veteran's PTSD has been characterized by symptoms such as chronic sleep impairment, anxiety, depression, irritability, hypervigilance, disturbances of motivation and mood, intrusive thoughts, nightmares, isolation, and difficulty in establishing and maintaining effective work and social relationships.  Upon further review, the Board finds that the level of occupational and social impairment demonstrated by the evidence for the initial rating period on appeal more nearly approximates the 50 percent rating category, and the preponderance of the evidence is against a higher rating.

Since beginning treatment for PTSD in 2009, the Veteran's symptoms have remained remarkably consistent.  He presented at his psychiatric appointments as attentive, oriented, appropriately groomed, with normal speech and thought process, and no unusual thought content.  His mood was generally anxious, and affect congruent with mood.  Judgment and insight appear adequate.  The Veteran invariably has denied hallucinations but reported "shadows", and denied suicidal and homicidal ideation.  He has continued his sobriety and had been taking better care of himself since being on medication.  His depressive symptoms and isolating behavior continue but the Veteran reportedly responds positively to both medication and group therapy.  The Veteran has discussed his irritability and anger, which continues but has not recently been noted to result in violent behavior.  He reports some difficult family and social relationships, and crowd avoidance. 

The Veteran's representative argued that the Veteran's symptoms more closely approximate the 70 percent disability rating primarily with respect to GAF scores, which range from 46 to 56, and occupational impairment, noted on the impairment evaluations to be moderate-to-markedly limited.  To receive a higher rating of 70 percent, as noted at the beginning of this opinion, the Veteran would have to manifest symptoms of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

While the Veteran has PTSD symptoms that include depression and anxiety, the evidence does not show that the Veteran is deficient in most areas of functioning due to his symptoms.  While avoiding social situations generally, the Veteran continues to maintain family relationships, appropriate grooming, his thought processes have been historically noted to be logical and goal-directed, with no thought disorder.  Suicidal and homicidal ideations have consistently been denied.  Although he experiences occasional anxiety attacks, the evidence does not show the attacks to be near-continuous affecting his ability to function independently, nor are his depressive symptoms shown to be of such a degree to affect his ability to function independently, appropriately and effectively.  He has responded well to medication and regularly attended support therapy and found it helpful.  The Veteran reported he and his son do not get along, but he appears to maintain a good relationship with his wife and grandson, and apparently his daughters.  He has a group of friends he considers "brothers", and has indicated he socializes a couple times per month.  He also maintained employment for 20 years, retiring at age 60 due, at least in part, to a shoulder injury, and reported never missing work or being late for work.  So, although he experiences difficulty establishing and maintaining effective work and social relationships, he is not unable to do so.  The Veteran has found his medication to generally be helpful to the extent he did not seek individual consultation from his psychiatrist for a least a year, between 2010 and 2011, and treatment records note breaks in visits.

The basis of the JMR was that the Board's statement of reasons or bases were inadequate for two reasons: (1) the Board failed to address the probative weight
to be afforded to a January 7, 2013, psychiatric/psychological impairment
questionnaire signed by the Veteran's treating psychiatrist, and (2) the Board's
reasoning for assigning less probative weight to October 24, 2011, and October
22, 2012, psychiatric/psychological impairment questionnaires signed by
the Veteran's treating psychiatrist than to other evidence of record was confusing.  The Board will endeavor to address these concerns.  

There are three psychiatric/psychological impairment evaluation forms completed by the Veteran's treating psychiatrist (2), and Dr. R. (1) by phone, and they note some differences of opinion.  Dr. B. indicated in both the October 2011 and October 2012 questionnaires that the Veteran displayed symptoms of persistent irrational fears, persistent delusions or hallucinations, and unprovoked hostility or irritability, but offered no discussion concerning the frequency, degree or significance of the symptoms.  While the term "persistent" implies that the symptoms recurred periodically over a substantial period of time, it gives no indication whether the "persistent" symptoms occurred daily, weekly, monthly, yearly, or of some other frequency.  Moreover, "persistent" has no connotation with respect to severity or overall significance of the symptoms, other than that the symptoms have endured over a significant period of time.  Therefore, the Board has evaluated this medical opinion evidence in light of the other medical evidence of record.

First, and perhaps most importantly, the indications of "persistent delusions or hallucinations" by Dr. B. contrasts markedly with the contemporaneous treatment records by the same provider which indicate that the Veteran did not have delusional thoughts or hallucinations.  See, e.g., October 2011 Mental Health Note ("There was no indication of psychosis nor organicity.  Hallucinations were denied."); November 2011 Mental Health Note (same, but adding medication for "intrusive thoughts, hallucinations ('voices')"); January 2012 Mental Health Note (same, but stopping medication added for "intrusive thoughts, hallucinations ('voices')"); April 2012 VA Mental Health Note ("There was no indication of psychosis nor organicity.  Hallucinations were denied."); July 2012 VA Mental Health Note (same); October 2012 VA Mental Health Note (same).  In short, with respect to frequency and severity, the treatment records by Dr. B. indicate that, to the extent the Veteran had "persistent delusions or hallucinations", they were infrequent (noted once in one year), were associated with intrusive thoughts ("voices"), and did not return after brief treatment with medication.  The numerous, detailed treatment notes provide important context to the check marks on the contemporaneous questionnaires.

Second, the same provider indicated that the Veteran "would be capable of performing full time competitive work with his/her psychological symptoms and limitations."  See October 2011 Private Psychiatric/Psychological Impairment Questionnaire; October 2012 Private Psychiatric/Psychological Impairment Questionnaire.  This indicates that the symptoms (including the "persistent" symptoms) were not particularly severe, but were instead relatively moderate.  The Board acknowledges a later submission in which the same mental health provider concluded:   "Due to the combination of age and residual PTSD symptoms, [patient] would not likely be capable of full time competitive employment."  January 2013 Private Psychiatric/Psychological Impairment Questionnaire.   However, Dr. B. did not, in the remainder of the 2013 questionnaire, indicate any changes in the severity of the Veteran's symptoms.  Rather, the sole difference in the January 2013 opinion regarding occupational impact as compared to the October 2011 and 2012 opinions is Dr. B.'s consideration of the Veteran's age in the January 2013 assessment.  The Board's task is to consider the impact of the Veteran's service-connected PTSD, not his age, on his occupational and social functioning.  See, e.g., Vazquez-Claudio, 713 F.3d at 118 (impairment must be "due to" symptoms of the service-connected condition).  The Board finds, particularly in light of the entire medical record, that the greater weight of the evidence supports finding that the Veteran would be capable of performing full-time competitive work with his PTSD symptoms, as opined by Dr. B. in October 2011 and 2012.

Additionally, the Veteran reported seeing "shadows" during his July 2011 VA examination, but as discussed below and as evident from the July 2011 VA examiner's opinion, the examiner did not find the Veteran's reports of seeing "shadows" to be particularly clinically significant and her opinion indicates that those symptoms, including in combination with his other PTSD symptoms, did not result in more than moderate occupational and social impairments.

In summary, the reference to "persistent delusions or hallucinations" is to infrequent symptoms that did not cause a severe or total impairment of the Veteran's occupational functioning.  Rather, even in combination with the other, more frequent and severe symptoms, Dr. B. opined that the "persistent delusions or hallucinations" (as well as the other "persistent" symptoms) resulted in marked interference only with the Veteran's ability to work in coordination with or proximity to others without being distracted by them and to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  Otherwise, the Veteran's symptoms had only moderately limited, mildly limited, or no impact on his occupational functioning.  This interpretation of the opinion is more consistent with the July 2011 VA examiner's opinion and, viewing the entire record as a whole, the Board adopts that interpretation.

The opinion of Dr. R. was limited to a review of the Veteran's records and a telephone interview; he did not have the benefit of observation to evaluate the Veteran's physical state related to his symptoms, and was limited to a single visit.   Thus, Dr. R.'s opinion is less persuasive as evidence of the degree of impairment the Veteran has experienced over a period of years.  Moreover, the report is internally contradictory.  For example, it states first that the Veteran's symptoms had "a Moderately-to-Markedly negative effect on his ability to perform full-time independent work in a competitive work setting", but then two sentences later:  "His condition presents a severely negative effect on his ability to perform full-time independent work in a competitive environment."  The Board assigns Dr. R.'s opinion very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); Owens, 7 Vet. App. at 433.

The Board finds the July 2011 VA examination and opinions well-reasoned and persuasive, especially when viewed in the context of the entire record.  The examiner concluded that the Veteran's PTSD symptomatology caused occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally did not prevent him from functioning satisfactorily.  The examiner assigned a GAF score of 56.  While the examiner concluded the Veteran's symptoms were more appropriately rated as 30 percent disabling, the Board found evidence in the treatment records to show a more complete picture of the effect of the Veteran's symptoms on his overall well-being, reflecting symptoms more closely approximated by the 50 percent rating criteria.

Notably, the GAF scores for the Veteran have been in the range of 45 to 56, but more consistently at 47.  As stated at the beginning of this opinion, GAF scores are indicative of a general assessment of impairment but alone are not determinative of an appropriate rating, and are only one factor in determining the Veteran's degree of disability.  The Board must evaluate the entirety of the medical evidence, including the actual impact the symptoms have on the Veteran's social and occupational functioning.  A GAF score alone is suggestive, not informative. 

In this case, the Board finds that although the Veteran's GAF score alone may reflect moderate to severe impairment, his overall disability picture, including symptoms reported in the VA treatments records, VA examinations, and discussed in the lay evidence, more closely approximates a 50 percent rating.  Where, as here, the reported symptoms consistently indicate a level of impairment more closely associated with a 50 percent rating criteria, the Board finds that the GAF scores below 50, which might typically indicate more serious impairment, do not warrant a finding that the Veteran's symptoms meet the 70 percent rating criteria.  Therefore, a higher rating of 70 percent is not warranted at this time. 

Based on the evidence of record, the Board also concludes that a higher rating of 100 percent is not warranted at any time over the course of this appeal.  In this regard, the only symptom identified by the record that ostensibly supports a 100 percent rating is the alleged auditory and visual hallucinations.  First, the record reflects discrepancies in reports of hallucinations, alternatively called "shadows", "illusions", or "perceptual disturbances".  However, during every clinical treatment visit from 2009 through 2011, the Veteran has denied any hallucinations and perceptual disturbances, but has reported "shadows".  The Veteran stated at one point that because he saw too many shadows on night shift at a warehouse, he was moved to day shift.  Moreover, the Board questions whether the "shadows" are best described as "delusions" or "hallucinations."  In making this determination, the Board again notes that neither it nor the Veteran is competent to evaluate the clinical significance of the symptoms reported by the Veteran.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1335, 1377.  But for the described shadows, the Veteran has never displayed any symptoms commensurate with total occupational and social impairment to warrant a 100 percent disability rating.  The evidence has not shown symptoms of gross impairment in thought process, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, own occupation or own name, or any other symptoms of similar severity. 

Accordingly, the Board finds that the greater weight of the evidence is against finding that the Veteran's PTSD symptoms warrant a rating in excess of 50 percent during any portion of the period under consideration.  The evidence is not in equipoise.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.

Consideration has also been given to assigning staged ratings for the Veteran's PTSD.  However, at no time during the period in question has the Veteran's PTSD warranted higher schedular ratings than the 50 percent disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule and the assigned evaluations are adequate, so no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication that the Veteran has received emergency or inpatient treatment for his PTSD throughout the rating period, nor is there evidence of other extraordinary symptoms.  Considering the lay and medical evidence for the entire rating period, the Veteran's PTSD is manifested by symptoms consistent with those identified in the 50 percent schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In sum, the schedular criteria reasonably describe the Veteran's disability level and symptomatology.

Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed here.  (As noted in the Introduction, the TDIU claim was separately remanded and will be readjudicated by the AOJ.)

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities (PTSD, tinnitus, and bilateral hearing loss), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


